Exhibit 23.1 Schumacher & Associates, Inc. Certified Public Accountants 7931 S. Broadway, #314 Littleton, CO 80122 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8, of our report dated September 28, 2010, relating to the consolidated financial statements which appears in Verecloud, Inc.’s Annual Report on Form 10-K for the year ended June 30, 2010. /s/ Schumacher & Associates, Inc. Schumacher & Associates, Inc. Littleton, Colorado October 8, 2010
